Citation Nr: 0033615	
Decision Date: 12/26/00    Archive Date: 01/03/01

DOCKET NO.  97-30 974	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus. 

2.  Entitlement to service connection for pulmonary 
tuberculosis (PTB). 

3.  Entitlement to service connection for hypertension. 

4.  Entitlement to service connection for ischemic heart 
disease. 


INTRODUCTION

The veteran has recognized service from January 1945 to 
August 1945.  

A February 10, 1998 decision of the Board of Veterans' 
Appeals denied claims for service connection for pulmonary 
tuberculosis (PTB), hypertension, and ischemic heart disease 
as being not well grounded and denied service connection for 
diabetes mellitus on the merits.  That decision was appealed 
to The United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (hereinafter the Court) which entered a 
July 1999 Memorandum decision affirming the Board denials of 
service connection for PTB, hypertension, and ischemic heart 
disease but which vacated and remanded the Board decision as 
to service connection for diabetes mellitus.  

Because a death certificate was received indicating that the 
veteran died on March [redacted], 1999, the Court entered a 
November [redacted], 2000 Order withdrawing it July 7, 1999 
Memorandum decision and recalling the Judgment and Mandate which 
had been issued, and also vacating the February 10, 1998 decision 
in it's entirety.  The appeal was dismissed for lack of 
jurisdiction, citing Landicho v. Brown, 7 Vet. App. 42, 46 - 
49 (1994).  


FINDINGS OF FACT

1.	The veteran in this case had has recognized service from 
January 1945 to August 1945. 

2.	The Board has been notified that the veteran died on 
March [redacted], 1999.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 2000); 38 C.F.R. § 20.1302 
(2000). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 2000); 
38 C.F.R. § 20.1302 (2000).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2000).



ORDER

The appeal is dismissed.




		
      SANDRA L. SMITH
	Acting Veterans Law Judge
	Board of Veterans' Appeals

 



